Per Curiam: This is a writ of error to the county court of Cook county to reverse a judgment confirming a special assessment for the improvement of a street in Chicago. The ground of reversal insisted upon is, that the ordinance under which the assessment was made fails to specify the nature, character or description of the im-provement, in that it does not prescribe the height of the combined curb and gutter or state where the curb is to be placed. The cause is in all respects like that of Jacobs v. City of Chicago, 178 Ill. 560, followed by Dickey v. City of Chicago, 179 id. 184. See, also, Newkirk v. City of Chicago, 180 Ill. 142. On the authority of these cases the judgment of the county court will be reversed and the cause remanded. Reversed and remanded.